UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1327


In Re:   ISIAH JAMES, JR.,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:08-cv-02256-TLW-SVH)


Submitted:   April 29, 2010                      Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Isiah James, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isiah James, Jr. petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2006) petition.              He seeks an order from this

court directing the district court to act.              We find there has

been   no   undue    delay   in   the   district   court.      Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and    argument   would   not   aid   the

decisional process.

                                                            PETITION DENIED




                                        2